[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                  No. 05-14065                     MAY 8, 2006
                            ________________________             THOMAS K. KAHN
                                                                     CLERK
                   D. C. Docket No. 04-00257-CV-ORL-18-JGG

JIAN-JIAN REN,
                                                                Plaintiff-Appellant,

                                        versus

UNIVERSITY OF CENTRAL FLORIDA BOARD OF TRUSTEES,

                                                               Defendant-Appellee.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (May 8, 2006)

Before TJOFLAT, BARKETT and HILL, Circuit Judges.

PER CURIAM:

      Jian-Jian Ren appeals the district court’s grant of summary judgment on her

claims against the University of Central Florida Board of Trustees (“UCF”)

alleging that she was denied a promotion to full professorship in mathematics

because of sex discrimination and retaliation in violation of Title VII of the Civil

Rights Act of 1964, the Florida Civil Rights Act of 1992 (FRCA), and the Florida
Educational Equity Act (FEEA).

       We have reviewed the record and considered the briefs and the oral

argument of the parties. Based thereupon, we find no error in the district court’s

conclusion that the plaintiff had failed to provide sufficient evidence to rebut the

gender neutral reasons presented for the failure to promote or to adequately support

a claim of retaliation.

       AFFIRMED.




                                           2